OPINION — AG — QUESTION(1): "THE BOARD OF TRUSTEES OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM RESPECTFULLY REQUESTS YOUR OPINION TO A QUESTION RAISED WHEREIN A MEMBER MAKING AN APPLICATION FOR RETIREMENT BENEFITS INITIALLY SELECTS OPTION A AND AFTER A LAPSE OF A THREE YEAR PERIOD, OR BEFORE THE END OF THE THREE YEAR PERIOD DESIRES THE CHANGE HIS OPTION A TO OPTION B OR TO OPTION C, WILL THIS BE PERMITTED IF PROOF OF GOOD HEALTH IS GIVEN?" — AFFIRMATIVE, QUESTION(2): "ALSO, IF A PERSON CHOOSES OPTION B OR OPTION C INITIALLY AND BEFORE THE THREE YEAR PERIOD ELAPSES, DECIDES TO CHANGE TO NORMAL RETIREMENT OR TO OPTION A, WILL THIS BE PERMITTED?" — AFFIRMATIVE  CITE: 74 O.S. 1963 Supp., 918 [74-918](1) (BURCK BAILEY)